Authorization for this examiner’s amendment was given in an interview with Joseph Zucchero on 25 October 2021. Applicant agreed to amend claim 1 to correctly provide antecedent basis for and clarify details with regard to the “elastic member” element and to amend claim 2 to account for the changes in claim 1. Further, Examiner alleged that claims 5 and 10 were rendered generally redundant by Applicant’s amendments to claim 1; Applicant agreed to cancel the two claims and update the dependency of claim 6.
The application has been amended as follows: 
Claim 1 was amended as follows:
1. An adaptive finger size ring, comprising a first ring body, a second ring body, and two elastic devices; wherein 
there is a clamping position between the first ring body and the second ring body, and the clamping position is used to clamp a finger;
one end of each of the two elastic devices is connected to the first ring body, the other end is connected to the second ring body, and the two elastic devices are respectively located on two sides of the clamping position;
the two elastic devices, the first ring body, and the second ring body form an annular shape; and
is [are] telescopic and includes an elastic member that has [have] a tendency to shorten in length, so that the first ring body and the second ring body are in close contact with the finger and the two elastic devices are not in contact with the finger when worn,
the ring further comprising a photoelectric detection device and a power supply device,
wherein[, the] each elastic member is a spring[,] and [the elastic member] connects the power supply device and the photoelectric detection device, to implement a circuit connection between the power supply device and the photoelectric detection device.
In claim 2, line 2, “an elastic” was changed to -- the elastic --.
In claim 6, line 1, “5” was changed to -- 4 --.
Claims 5 and 10 were cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

    PNG
    media_image1.png
    123
    571
    media_image1.png
    Greyscale
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791